1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CHARLES J. LEE, CA Bar #221057
     Assistant Federal Defenders
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorneys for Defendant
6    BRANDON GODINHO

7
8                             IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                        No. 1:19-cr-00194 DAD-BAM-1

12                             Plaintiff,

13              v.                                     MOTION TO WITHDRAW AS COUNSEL OF
                                                       RECORD AND FOR APPOINTMENT OF
14    BRANDON GODINHO,                                 NEW COUNSEL
                                                       (DECLARATION OF CONFLICT) AND
15                                                     ORDER
                              Defendant.
16
17
            Charles J. Lee, Assistant Federal Defender, and counsel of record in the above-captioned
18
     case, moves for an order allowing him to withdraw as counsel of record and for appointment of
19
     new counsel to represent defendant Brandon Godinho. In support of this motion, he avers as
20
     follows:
21
        1. The Federal Defender’s Office was appointed to represent Brandon Godinho on October
22
            8, 2019 at his initial appearance in this district.
23
        2. The undersigned is an employee of the Federal Defender’s office and was assigned to
24
            represent Mr. Godinho on or about October 15, 2019.
25
        3. At the time of acceptance of appointment, the Federal Defender’s Office had completed
26
            its routine review for any potential conflicts and determined that no conflict existed.
27
        4. Upon review of the discovery, it became apparent that the discovery and indictment in
28
            this matter are virtually identical to United States v. Dustin Miguel, 1:19-cr-00193-
1           NONE-SKO, whom our office was appointed to represent on December 13, 2019.

2           Because the cases were on separate indictments and came through several months apart,

3           and significant portions of the discovery were redacted, our office was not able to catch

4           the conflict until we thoroughly reviewed the discovery provided in both cases. Because

5           the Office of the Federal Defender has had substantive conversations with both Mr.

6           Godinho and Mr. Miguel, that has created a conflict with both clients, and thus the Office

7           of the Federal Defender cannot continue to represent Mr. Godinho.

8       5. In light of the conflict, the Federal Defender’s Office is unable to effectively represent

9           Mr. Godinho, and therefore requests to withdraw as counsel and for new counsel to be

10          appointed from the CJA Panel.

11      6. The CJA Panel Administrator was notified in advance and CJA counsel Serita Rios is

12          willing to accept appointment in this matter. We respectfully request that this Court

13          appoint Serita Rios for Mr. Godinho.

14
15                                                 Respectfully submitted,

16
17   DATED: March 9, 2020                          /s/ Charles J. Lee
                                                   CHARLES J. LEE
18                                                 Assistant Federal Defender
                                                   Attorneys for BRANDON GODINHO
19
20
                                                ORDER
21
22          IT IS SO ORDERED that the Office of the Federal Defender is relieved and that CJA

23   Panel Attorney Serita Rios is hereby appointed.

24
     IT IS SO ORDERED.
25
26      Dated:    March 9, 2020                               /s/ Barbara    A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
27
28

     Godinho: Declaration of Conflict
